Title: From George Washington to John Jay, 23 April 1779
From: Washington, George
To: Jay, John



Sir,
Head Quarters Middle Brook April 2[3]d 1779

The Qr Mr General has represented to me that unless he can receive an immediate and ample supply of money the preparations for the Indian expedition in particular and for other operations with which we must open the campaign, will not be completed, in the time appointed in my orders to him, and required by the exigency of our affairs. The article of horses, for which he will be obliged to pay the money in hand is that on which he lays the principal stress. Unless these can be provided, by the middle of next month at furthest, our whole plan will be defeated. A sufficient number will be wanted not only to carry on the Indian expedition but to move the whole army at the same time; which for very urgent and important reasons is determined. From this state of facts, I am persuaded Congress will not hesitate to grant the necessary supply. With perfect esteem and respect—I have the honor to be Sir Your most Obedt servt.
